Citation Nr: 0905642	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-24 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post fracture of right 5th metatarsal. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active military service from October 
2001 to February 2006.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for status post fracture of right 5th metatarsal (foot 
surgery) and assigned a noncompenable evaluation effective 
March 1, 2006.  Thereafter, the Veteran perfected an appeal 
as to the initial evaluation assigned for this service-
connected disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
Veteran's service-connected residuals for right foot surgery 
are manifested by complaints of pain, cramping, and 
functional limitations without X-ray evidence of degenerative 
arthritis or moderate foot impairment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of right foot surgery have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in March 2006.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in March 2006. 
 This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a statement of the 
case was issued in June 2007, and a supplemental statement of 
the case (SSOC) was issued in June 2008.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

The claim for an initial compensable evaluation for residuals 
of right foot surgery is a downstream issue from the grant of 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).  While this logic is called into some 
question in a recent Court case, neither this case nor the GC 
opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in March 
2008 and May 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and service personnel 
records have been obtained and associated with his claims 
file.  He has also been provided with VA medical examinations 
to assess the current state of his service-connected 
residuals from right foot surgery in April 2006 and April 
2008.  Furthermore, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In this case, the Veteran currently assigned a noncompensable 
rating for his service-connected residuals of right foot 
surgery pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5284 
(2008).


5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

5276  Flatfoot, acquired:
Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances:
   Bilateral
50
   Unilateral
30
Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

   Bilateral
30
   Unilateral
20
Moderate; weight-bearing line over or medial to great 
toe, inward bowing of 
the tendon achillis, pain on manipulation and use of the 
feet, bilateral or unilateral
10
Mild: symptoms relieved by built-up shoe or arch support
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).

5277  Weal foot, bilateral:
A symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness:
Rate the underlying condition, minimum rating
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5277 (2008).

5278  Claw foot (pes cavus), acquired:
Marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity:
   Bilateral
50
   Unilateral
30
All toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads:
   Bilateral
30
   Unilateral
20
Great toe dorsiflexed, some limitation of dorsiflexion at 
ankle, definite tenderness under metatarsal heads:
   Bilateral
10
   Unilateral
10
Slight
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008).

5279  Metatarsalgia, anterior (Morton's disease), unilateral, 
or bilateral:       10
See 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2008).
8280  Hallux valgus, unilateral: 
Operated with resection of metatarsal head
10
Severe, if equivalent to amputation of great toe
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2008).

8281  Hallux rigidus, unilateral, severe:
Rate as hallux valgus, severe.

Note: Not to be combined with claw foot ratings.
See 38 C.F.R. § 4.71a, Diagnostic Code 5281 (2008).

8282  Hammer toe:
All toes, unilateral without claw foot  
10
Single toes
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2008).

8283  Tarsal, or metatarsal bones, malunion or, or nonunion 
of: 
Severe
30
Moderately severe
20
Moderate
10
Note: Note: With actual loss of use of the foot, rate 40 
percent.
See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2008).

5284  Foot injuries, other:
Severe
30
Moderately severe
20
Moderate
10
Note: Note: With actual loss of use of the foot, rate 40 
percent.
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).


Factual Background and Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a compensable 
evaluation for the Veteran's residuals of right foot surgery. 

Service treatment records from September 2004 reflect that 
the Veteran sustained a closed fracture of the right 5th 
metatarsal bone.  X-ray films revealed that the fracture was 
not near a joint.  Although treated, the fracture did not 
heal, and during a December 2004 orthopedic reevaluation, a 
private physician diagnosed a delayed union, Jones fracture 
on the right fifth metatarsal.  Thereafter, the Veteran 
underwent open reduction internal fixation with a cannulated 
screw in the fifth metatarsal of the right foot and open 
insertion of a Grafton bone graft substitute to encourage 
fracture healing in the fifth metatarsal.  In January 2005 
and March 2005 follow-up service treatment reports, the 
physician noted that the fracture was healing.  January 2005 
X-ray films revealed mild right hallux valgus deformity and 
minimal degenerative changes of the right first 
interphalangeal joint.  In a May 2005 report, the physician 
stated the Veteran's fracture had healed with only minimal 
appreciable change.

Service treatment records from October 2005 report the 
Veteran complained of foot pain while exercising and running.  
Later in October 2005, the Veteran was evaluated for a 
ruptured and possibly infected blister and cut on his foot.  
In the Veteran's October 2005 separation examination report, 
the Veteran stated he broke his right foot, had a screw 
inserted, and that the foot still gave him trouble with pain 
when running or constant jumping or walking. 

In a VA examination report dated in April 2006, the Veteran 
gave a history of his in-service right 5th metatarsal 
fracture, and related that he had no particular residuals of 
his foot surgery.  The physician diagnosed the Veteran with 
post fracture of fifth metatarsal of the right foot with 
impaired motion of the right ankle. 

A June 2006 psychological examination report states the 
Veteran complained that his foot condition as well as his 
other medical problems concerned him.  The physician noted 
that the medical issues were part of his depressive 
symptomatology. 

In the Veteran's January 2007 notice of disagreement, the 
Veteran complained that his foot still bothered him.  He 
stated that after prolong walking he would have to sit down 
and wait until the pain went away.  Additionally, the Veteran 
noted that during winter his foot felt all cramped up and he 
experienced intermediate pain. 

During an April 2008 VA examination report, the Veteran 
complained that his residuals included limitations caused by 
pain on the high impact activities such as jogging and 
running or on prolonged weightbearing such as walking one or 
two miles.  The Veteran stated he had no other residuals.  
The physician noted that the Veteran's gait was entirely 
normal without any assistive device and that the gait was not 
at all antalgic.  Furthermore, the physican stated that the 
surgical scar of the lateral right foot and the fracture and 
surgery site was not tender to moderate pressure. 

Analysis

Based upon the evidence of record, the Board finds the 
service-connected residuals of post right foot surgery are 
presently manifested by complaints of pain without X-ray 
evidence of degenerative arthritis or moderate foot 
impairment.  Consequently, the Veteran is not entitled to a 
compensable evaluation under Diagnostic Code 5284.

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his right foot disabilities.  See, e.g., 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case"), and Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

The Veteran was diagnosed with mild hallux valgus in January 
2005 and March 2005 follow-up service treatment records; 
however, subsequent examinations have been silent as to this 
disability.  Furthermore, competent medical evidence does not 
state the condition was ever "severe" to warrant a 
compensable rating under Diagnostic Code 5280.  Although the 
Veteran was diagnosed in service in December 2004 with 
metatarsal nonunion, a post-surgery progress note dated May 
2005 state the non-union was healed; therefore, the Veteran 
cannot be rated under Diagnostic Code 5283.  As there are no 
findings of degenerative arthritis, the Board notes that the 
criteria contained in Diagnostic Code 5003 for rating 
impairment due to arthritis may not be used as a basis to 
rate the Veteran's residuals of right foot surgery.

Competent medical evidence is also absent any findings of 
flat foot; bilateral weak foot; acquired claw foot (pes 
cavus); unilateral or bilateral anterior metatarsalgia, 
(Morton's disease); unilateral severe hallux rigidus; or 
hammer toe for the assignment of a higher or separate rating 
under alternative rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282.  
Consequently, the assignment of a compensable evaluation for 
the Veteran's residuals of right foot surgery based upon any 
of these diagnostic codes is not warranted.  

The Board acknowledges the Veteran's contentions that his 
residuals of right foot surgery are more severely disabling.  
The veteran is competent to testify as to the degree of his 
foot discomfort; however, as noted above, the Veteran is not 
a licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
Veteran's subjective complaints of pain, limitation of 
function, and stiffness in his right foot.  In this case, 
however, while the veteran complained of pain associated with 
the disability at issue, "a finding of functional loss due 
to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
While the veteran subjectively complained of discomfort in 
the extremes of movement, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis 
for a higher rating.  Further, competent medical evidence of 
record showed no objective evidence of additional loss of 
motion or function, such as fatigue, weakness, or lack of 
endurance following repetitive range of motion movement.  The 
disability pictures for the Veteran's residuals of post right 
foot surgery do not more nearly approximate the criteria for 
any compensable rating.

For all the foregoing reasons, the Veteran's claims for 
entitlement to an initial compensable rating for residuals of 
post right foot surgery must be denied.  The Board has 
considered staged ratings, under Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected residuals of right foot surgery that 
would take the Veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensable evaluation for status 
post fracture of right 5th metatarsal is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


